IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1367
                              Filed March 21, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ANDREW C. STONEBRAKER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Hardin County, Adria Kester, District

Associate Judge.



      A defendant appeals his conviction asserting his counsel was ineffective.

AFFIRMED.



      Darrell G. Meyer, Marshalltown, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                           2


VOGEL, Presiding Judge.

       Following a guilty plea, Andrew Stonebraker appeals his conviction of third

offense domestic abuse assault, in violation of Iowa Code sections 708.2A(1) and

(4) (2017). He asserts on appeal that his attorney provided ineffective assistance

in failing to advise him of the justification defense and not sufficiently investigating

the facts of the case.

       To prove counsel was ineffective, Stonebraker must prove counsel failed to

perform an essential duty and he was prejudiced as a result. See State v. Clay,

824 N.W.2d 488, 495 (Iowa 2012). “Unless a defendant makes both showings, it

cannot be said that the conviction . . . resulted from a breakdown in the adversary

process that renders the result unreliable.” Id. We review such claims de novo.

Id. at 494.

       Normally,    ineffective-assistance     claims are    best   addressed     in   a

postconviction-relief proceeding where an adequate record can be made. State v.

Gaskins, 866 N.W.2d 1, 5 (Iowa 2015). “‘We prefer to reserve such questions for

postconviction proceedings so the defendant’s trial counsel can defend against the

charge.’ This is especially appropriate when the challenged actions concern trial

strategy or tactics counsel could explain if a record were fully developed to address

those issues.” State v. McNeal, 867 N.W.2d 91, 105–06 (Iowa 2015) (citation

omitted). “Only in rare cases will the trial record alone be sufficient to resolve the

claim on direct appeal.” State v. Straw, 709 N.W.2d 128, 133 (Iowa 2006).

       Stonebraker claims there is record evidence that supports a justification

defense and alleges counsel failed to “plumb” him for background information or

interview witnesses, such as Stonebraker’s own family, who could have refuted
                                          3


the victim’s claims. Because we have no evidence of counsel’s investigation of

the case or counsel’s advice to Stonebraker, we are unable on the record currently

available to resolve these claims. Therefore, they must be preserved for possible

postconviction-relief proceedings. See State v. Johnson, 784 N.W.2d 192, 198

(Iowa 2010) (“If, however, the court determines the claim cannot be addressed on

appeal, the court must preserve it for a postconviction-relief proceeding, regardless

of the court’s view of the potential viability of the claim.”). We affirm Stonebraker’s

conviction and sentence.

       AFFIRMED.